             Case 3:19-cv-05282-TSZ Document 69 Filed 08/21/20 Page 1 of 5




 1                                                                The Honorable Ronald B. Leighton

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
     AARON WILLIAMS, on behalf of himself and
 8   all others similarly situated,                          No. 3:19-cv-05282-RBL
 9                             Plaintiff,                    DECLARATION OF DANIEL J.
                                                             BARSKY IN SUPPORT OF
10          v.                                               PILLPACK LLC’S OPPOSITION
                                                             TO CLASS CERTIFICATION
11   PILLPACK LLC,
12                             Defendant.
13

14          I, Daniel J Barsky, hereby declare as follows:

15          1.     I am the General Counsel, Chief Compliance Officer, and Secretary for Fluent,

16   Inc. and its wholly owned subsidiaries (collectively “Fluent”),and have been employed in this

17   role since 2013. The information in this Affidavit is based on my own personal knowledge and

18   submit this in connection with the complaint in Williams v. PillPack.

19          2.     I am familiar with Fluent’s proprietary ad serving and lead generation system

20   (“System”) and the consumer facing websites operated by Fluent and its wholly owned

21   subsidiaries and Fluent’s database of System and user information (“Database”).

22          3.     Fluent maintains its Database in the ordinary course of its business operations as

23   part of its business records. The Database is maintained on redundant servers located in

24   Ashburn, Virginia under a Hosting Services Agreement with Rackspace US, Inc. and in the

25   cloud with AWS.

26          4.     Fluent owns and operates, among other consumer facing websites,

27   RewardZoneUSA.com, SurveyVoices.com and National Consumer Center.com. On these
     BARSKY DECLARATION IN SUPPORT OF
     PILLPACK’S OPPOSITION TO CLASS CERTIFICATION
     (3:19-cv-05282) - 1
             Case 3:19-cv-05282-TSZ Document 69 Filed 08/21/20 Page 2 of 5




 1   websites, consumers register and provide their names, addresses and phone numbers and are

 2   offered the opportunity to provide prior express written consent within the meaning of the

 3   Telephone Consumer Protection Act (“TCPA”) to receive telemarketing calls and text

 4   messages from Fluent and its “Marketing Partners” (such consent is referred to as “TCPA

 5   Consent”).

 6          5.      Fluent conducted multiple campaigns where it gathered leads of users who had

 7   provided TCPA Consent for Yodel Technologies LLC (“Yodel”).

 8          6.      I asked my IT team to research the user experience and information stored in the

 9   Database with respect to one such campaign with a Fluent generated Campaign ID of 10863

10   (the “Yodel 10863 Campaign”) that Fluent conducted for Yodel from March 2018 to May 2019

11   (“Relevant Period”). The Yodel 10863 Campaign solicited users to provide TCPA Consent to

12   be contacted by “Support First” among other Marketing Partners.

13          7.      The following is a representative sample of a page used to solicit TCPA Consent

14   that was used for the Yodel 10863 Campaign during the Relevant Period in which users were

15   offered the opportunity to provide their TCPA Consent:

16

17   [Image on next page]

18
19

20

21

22

23

24

25

26

27
     BARSKY DECLARATION IN SUPPORT OF
     PILLPACK’S OPPOSITION TO CLASS CERTIFICATION
     (3:19-cv-05282) - 2
             Case 3:19-cv-05282-TSZ Document 69 Filed 08/21/20 Page 3 of 5




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21          8.     The following is representative sample of a Marketing Partners list that was

22   hyperlinked to TCPA Consent Pages that included Support First:

23

24   [Image on next page]

25

26

27
     BARSKY DECLARATION IN SUPPORT OF
     PILLPACK’S OPPOSITION TO CLASS CERTIFICATION
     (3:19-cv-05282) - 3
            Case 3:19-cv-05282-TSZ Document 69 Filed 08/21/20 Page 4 of 5




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     BARSKY DECLARATION IN SUPPORT OF
     PILLPACK’S OPPOSITION TO CLASS CERTIFICATION
     (3:19-cv-05282) - 4
Case 3:19-cv-05282-TSZ Document 69 Filed 08/21/20 Page 5 of 5
